Dear Rep. Theunissen:
You have requested the opinion of this office on the application of La. R.S. 38:2212I, a portion of the Public Bid Law, which provides:
      "This Section shall not apply to labor necessary for the maintenance of public works built and completed."
As your request suggests, this provision of the Public Bid Law exempts from the bidding requirements of Sec. 2212A(1)(a) the work required to maintain public works once they are constructed. Even without this exemption, services such as the cleaning and spraying of drainage ditches, would not be subject to public bid since only contracts for purchases of materials and supplies and for public works are required to be bid, not contracts for services such as you have described.
Of even more significance to local governments perhaps is the fact that this provision allows them to do maintenance work with their own personnel, rather than requiring it to be bid out as a public work if the cost per project exceeds $50,000. Most local governments prefer to undertake  this type of work with their own personnel because of added flexibility in scheduling, responding to requests and utilization of owned equipment.
Of course, this provision is applicable only to "labor" and therefore, purchases of materials or supplies used in such maintenance work which cumulatively exceed the bid thresholds for purchases must be bid.
I trust that this answers your inquiry. Please let us know if we may be of further assistance in this matter.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           By: ___________________________ GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/cla
Hon. Gerald Theunissen State Representative P.O. Box 287 Jennings, LA  70546
DATE RECEIVED:
DATE RELEASED:
Glenn R. Ducote Assistant Attorney General